NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PHILIP A. DUGGAN,                               No. 14-71645

                  Petitioner-Appellant,          Tax Ct. No. 3771-12

   v.
                                                 MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Philip A. Duggan appeals pro se from the Tax Court’s decision, after a

bench trial, upholding the Commissioner of the Internal Revenue’s determination

of income tax deficiencies and penalties for tax year 2008. We have jurisdiction

under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s legal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conclusions, and for clear error its factual findings. Hardy v. Comm’r, 181 F.3d
1002, 1004 (9th Cir. 1999). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination because the Commissioner presented “some substantive evidence”

that Duggan failed to report income and Duggan did not submit any relevant

evidence “showing that the deficiency was arbitrary or erroneous.” Id. at 1004-05.

      The Tax Court properly upheld the Commissioner’s additions to taxes for

Duggan’s failure to file a required tax return in a timely manner and for his failure

to pay estimated taxes for 2008. See 26 U.S.C. §§ 6651(a)(1), 6654(a).

      We reject as meritless Duggan’s arguments regarding the Commissioner’s

attorneys having “unclean hands.”

      AFFIRMED.




                                          2                                    14-71645